DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 12/28/2021. Claims 1, 18, 35, and 52 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 18, 35, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Andou et al. (US Pub. No. 2018/0213489).
Regarding claims 1, 18, 35, and 52, Andou discloses a method for wireless communication at a user equipment (UE) comprising, an apparatus for wireless communication at a user equipment (UE), a mobile device for wireless communication (figure 13) comprising, a non-transitory computer readable medium storing code for wireless communication at a user equipment, the code comprising instructions executable by a processor to, comprising :
a processor (figure 13 processor 313);

instructions stored in the memory and operable, when executed by the processor (paragraph 147), to cause the mobile device to:
identify/means for (figure 13 UE control module 303; paragraph 147) that the mobile device is operating in a mode that includes at least a first component carrier (CC) that has a first transmission time interval (TTI) scheme and a second CC that has a second TTI scheme, at least one of the first TTI scheme or the second TTI scheme having a short TTI (sTTI) (see figures 4a and 4b; paragraphs 54, 57-59: CC#1 has longer TTI length than CC#2. Second TTI scheme has a short TTI);
determine/means for (figure 13 UE control module 303; paragraph 147)  a maximum transmit power limit for a duration of the TTI based on a transmit power (see figures 4a and 4b; paragraphs 59 and 60 in view of formula 2 and formula 3: PCMAX_L and PCMAX_H are determined based in part on q-1 TTIs; q-1 TTI is the first sTTI in time domain; “the user device UE selects the largest one of PCMAX_H for the period of subframe(TTI) p”); and
	transmit/means for (figure 13 RF module 301; paragraph 127) on the first CC and the second CC in compliance with the maximum transmit power limit for the TTI (paragraph 16 in view of paragraph 59).
	Andou does not explicitly discloses a transmit power when second TTI overlaps a beginning of the TTI.
	Andou discloses an issue of degradation in the demodulation accuracy at a base station providing a CC with long TTI length (paragraph 60). As shown in figure 4a and CMAX_H  for a period of subframe/TTI. A PCMAX_H is determined by “the user device UE selects the largest one of PCMAX_H (p,q-1), PCMAX_H (p,q), PCMAX_H (p,q+1), and PCMAX_H (p,q+n)  for the period of subframe(TTI) p.” Thus, there are a finite number of identified, predictable potential solution in either of the q-1, q, q+1, and q+n TTIs, and one of them is PCMAX_H (p,q-1) which is “a transmit power when the sTTI overlapping a beginning of the TTI.”
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to try a transmit power of q-1 TTI with a reasonable expectation of success.
	
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
In pages 4-5 of Remark, the Applicant argues that “In In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009), the Appeal Board held biotech claims to isolated nucleic acid molecule obvious. The Federal Circuit stated that “obvious to try” is erroneously equated to obviousness in the certain circumstances having the inventor facing with numerous possible choices and where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.” Examiner respectfully disagrees.
Andou discloses (figure 4a and paragraphs 59 and 60) a reference subframe in CC#1 of 4G/LTE with a TTI length of 1 ms (paragraph 55). Figure 4a and paragraphs 59 and 60 also teach for CC#2 of 5G, there are a number of subframes (q-1, q, q+1, q+n) CMAX_H out of eleven (11) possible potential solutions. Thus, the KSR’s obvious to try is proper. 
In page 5 of Remark, the Applicant argues that “Andou teaches selecting a Pcmx among all overlapped TTIs. There is not a fixed solution. In 1000 tries, there could be 1000 different TTI selected (notably, the number of overlapping TTIs is not limited). No amount of tries would reach a definite solution.” Examiner respectfully disagrees.
The Applicant suggests there are 1000 different TTIs overlapping a 1 ms TTI (reference subframe length in LTE as disclosed in Andou’s figure 4a and paragraph 55). Thus, one TTI has approximately a length of 1/1000 ms which is 1 micro second. A 1 micro second TTI length is not known in the art. It does not exist.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466